Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                       5/12/16
No. 15-BG-1258

IN RE: PAUL AARON HERMAN,
                        Respondent.
Bar Registration No. 1013933                     BDN: 218-15

BEFORE:       Blackburne-Rigsby, Associate Judge, and Farrell and Nebeker, Senior
Judges.
                                       ORDER
                                 (FILED - May 12, 2016)

       On consideration of the certified order suspending respondent from the practice of
law in the state of Florida for six months, this court’s December 23, 2015, order directing
respondent to show cause why the functionally-equivalent reciprocal discipline of a six-
month suspension with a fitness requirement should not be imposed, the statement of
respondent wherein he requested that his discipline be imposed to run concurrently with
the discipline imposed by the state of Florida, the statement of Disciplinary Counsel
regarding reciprocal discipline, and it appearing that respondent did not timely notify this
court of the discipline imposed by the state of Florida, and it further appearing that
respondent did not file his D.C. Bar R. XI, §14 (g) affidavit until January 26, 2016, it is

       ORDERED that Paul Aaron Herman is hereby suspended from the practice of law
in the District of Columbia for a period of six months, nunc pro tunc to January 26, 2016.
Reinstatement is contingent upon a showing of fitness. See In re Sibley, 990 A.2d 483
(D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). Respondent is not eligible to have this discipline run concurrently with the
discipline imposed by the state of Florida because respondent failed to promptly self-
report his discipline and comply with the other requirements for the imposition of
concurrent discipline. See In re Ayres-Fountain, 955 A.2d 157, 160-61 (D.C. 2008).

                                     PER CURIAM